                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JULIA ANN CALIPO,                             )
                                              )
               Plaintiff,                     )       Civil Action No. 18-320 Erie
                                              )
       v.                                     )
                                              )       District Judge Susan Paradise Baxter
TOM WOLF, et al.,                             )       Magistrate Judge Richard A. Lanzillo
                                              )
                                              )
               Defendants.                    )

                                   MEMORANDUM ORDER

       Presently pending is Plaintiff’s “Motion for Stay of Fines, Costs, Fees and Restitution.”

ECF No. 28. In her motion, Plaintiff states that she is “unable to pay any fines, costs, or

restitution for this sentence previously imposed by the court” and requests that the Court issue an

order that no money be deducted from her account. Id. Plaintiff appears to be referring to an

underlying criminal conviction, perhaps in state court, although this is not articulated in her

motion. In any event, to the extent that she is seeking habeas-style relief, such as relief from the

terms of a criminal conviction, a Section 1983 action is an inappropriate vehicle for that request.

See, e.g., Bronowicz v. Allegheny County, 804 F.3d 338, 345 (3d Cir. 2015) (“[C]ivil tort

actions are not appropriate vehicles for challenging the validity of outstanding criminal

judgments.”) (citation omitted); see also Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir. 2000)

(“State prisoners who want to challenge their convictions, their sentences, or administrative

orders revoking good-time credits or equivalent sentence-shortening devices, must seek habeas

corpus, because they contest the fact or duration of custody.”). Simply put, the Court has no



                                                  1
authority to alter the terms of Plaintiff’s conviction in an unrelated matter by way of a Section

1983 action. Plaintiff’s motion is DENIED.



                                                          /s/ Richard A. Lanzillo_______
                                                          RICHARD A. LANZILLO
                                                          United States Magistrate Judge


Dated: March 4, 2019




                                                 2
